 



Exhibit 10

EMPLOYMENT SECURITY AGREEMENT

This Employment Security Agreement (“Agreement”) is entered into as of this    
                day of                    ,                    , by and between
Newell Rubbermaid Inc., a Delaware corporation (“Employer”), and                
                       (“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by Employer as the



--------------------------------------------------------------------------------

;


WHEREAS, Employer desires to provide certain security to Executive in connection
with Executive’s employment with Employer; and

WHEREAS, Executive and Employer desire to enter into this Agreement pertaining
to the terms of the security Employer is providing to Executive with respect to
his employment.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:



1.   Definitions. For purposes of this Agreement:

     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934.

     (b) “Base Salary” shall mean Executive’s annual base salary at the rate in
effect on the date of a Change in Control, or if greater, the rate in effect
immediately prior to Executive’s termination of employment with Employer.

     (c) “Bonus” shall mean an amount determined by multiplying Executive’s Base
Salary by the payout percentage that would apply to Executive based on (i) the
job position held by Executive on the date of a Change in Control or the date of
Executive’s termination of employment with Employer (whichever position is
higher at the time) and (ii) attainment of the targeted performance goals at a
100% level, as determined under the Management Cash Bonus Plan of Employer, or
any prior or successor plan or arrangement covering Executive (such amount to be
determined regardless of whether Executive would otherwise be eligible for a
Bonus under the terms of any such plan or arrangement or the extent to which the
performance goals are actually met).

     (d) “Change in Control” shall mean the occurrence of any of the following
events:

     (i) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity (other than Employer or a trustee or
other fiduciary holding securities under an employee benefit plan of Employer),

1



--------------------------------------------------------------------------------



 



or any syndicate or group deemed to be a person under Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
Employer representing 25% or more of the combined voting power of Employer’s
then outstanding securities entitled to vote generally in the election of
directors;

     (ii) Employer is party to a merger, consolidation, reorganization or other
similar transaction with another corporation or other legal person unless,
following such transaction, more than 50% of the combined voting power of the
outstanding securities of the surviving, resulting or acquiring corporation or
person or its parent entity entitled to vote generally in the election of
directors (or persons performing similar functions) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of Employer’s outstanding securities
entitled to vote generally in the election of directors immediately prior to
such transaction, in substantially the same proportions as their ownership,
immediately prior to such transaction, of Employer’s outstanding securities
entitled to vote generally in the election of directors;

     (iii) Employer sells all or substantially all of its business and/or assets
to another corporation or other legal person unless, following such sale, more
than 50% of the combined voting power of the outstanding securities of the
acquiring corporation or person or its parent entity entitled to vote generally
in the election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Employer’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such sale, in substantially the same proportions as their
ownership, immediately prior to such sale, of Employer’s outstanding securities
entitled to vote generally in the election of directors; or

     (iv) during any period of two consecutive years or less, individuals who at
the beginning of such period constituted the Board of Directors of Employer (and
any new Directors, whose appointment or election by the Board of Directors or
nomination for election by Employer’s stockholders was approved by a vote of at
least two-thirds of the Directors then still in office who either were Directors
at the beginning of the period or whose appointment, election or nomination for
election was so approved) cease for any reason to constitute a majority of the
Board of Directors.

     (e) “Good Cause” shall exist if, and only if:

     (i) Executive willfully engages in misconduct in the performance of his
duties that causes material harm to Employer; or

2



--------------------------------------------------------------------------------



 



     (ii) Executive is convicted of a criminal violation involving fraud or
dishonesty.

Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by Executive and/or Employer to attain
financial or other business objectives; any personal or policy disagreement
between Executive and Employer or any member of the Board of Directors of
Employer; or any action taken by Executive in connection with his duties if
Executive acted in good faith and in a manner he reasonably believed to be in,
and not opposed to, the best interest of Employer and had no reasonable cause to
believe his conduct was improper. Notwithstanding anything herein to the
contrary, in the event Employer terminates the employment of Executive for Good
Cause hereunder, Employer shall give Executive at least 30 days prior written
notice specifying in detail the reason or reasons for Executive’s termination.

     (f) “Good Reason” shall exist if:

     (i) there is a significant change in the nature or the scope of Executive’s
authority or duties;

     (ii) Executive is required to report (A) to an officer with a lesser
position or title than the officer to whom Executive reported on the date of the
Change in Control, if Executive is not the Chief Executive Officer of Employer,
or (B) to other than the entire Board, if Executive is the Chief Executive
Officer of Employer;

     (iii) there is a reduction in Executive’s rate of base salary;

     (iv) Employer changes by 50 miles or more the principal location in which
Executive is required to perform services;

     (v) Employer terminates or amends, or terminates or restricts Executive’s
participation in, any Incentive Plan or Retirement Plan so that, when considered
in the aggregate with any substitute Plan or Plans, the Incentive Plans and
Retirement Plans in which he is participating fail to provide him with a level
of benefits provided in the aggregate by such Incentive Plans or Retirement
Plans prior to such termination or amendment; or

     (vi) Employer materially breaches the provisions of this Agreement.

     (g) “Incentive Plan” shall mean any incentive, bonus, deferred
compensation, equity-based or similar plan or arrangement currently or hereafter
made available by Employer or an Affiliate in which Executive is eligible to
participate.

     (h) “Retirement Plan” shall mean any qualified or supplemental defined
benefit retirement plan or defined contribution retirement plan, currently or
hereinafter made available by Employer or an Affiliate in which Executive is
eligible to participate.

3



--------------------------------------------------------------------------------



 



     (i) “Severance Period” shall mean the period beginning on the date the
Executive’s employment with Employer terminates under circumstances described in
Section 3 and ending on the date 24 months thereafter.

     (j) “Welfare Plan” shall mean any plan or arrangement providing health,
prescription drug, vision, dental, disability, survivor income or life insurance
benefits that is currently or hereafter made available by Employer or an
Affiliate in which Executive is eligible to participate.

     2. Term. The term of this Agreement shall be the period beginning on the
date hereof and terminating on the date 24 months after the date of Executive’s
termination of employment (the “Term”).

     3. Termination of Employment. If a Change in Control occurs, Executive
shall be entitled to the benefits described in Section 4 if:

     (a) at any time during the 24-month period following the Change in Control
(i) the employment of Executive with Employer is terminated by Employer for any
reason other than Good Cause, or (ii) Executive terminates his employment with
Employer for Good Reason; or

     (b) at any time during the 30-day period commencing on the first
anniversary of the Change in Control, Executive terminates his employment with
Employer for any reason.

     4. Benefits Upon Termination of Employment. Upon termination of Executive’s
employment with Employer under circumstances described in Section 3 above:

     (a) Employer shall pay Executive a lump sum payment equal to two times the
aggregate of (i) and (ii):

     (i) Executive’s Base Salary; and

     (ii) Executive’s Bonus.

Such lump sum payment shall be made as soon as practicable following Executive’s
termination of employment, but in no event later than 30 days following such
termination.

     (b) Executive shall receive any and all benefits accrued under any other
Incentive Plans and Retirement Plans to the date of termination of employment,
the amount, form and time of payment of such benefits to be determined by the
terms of such Incentive Plans and Retirement Plans, and Executive’s employment
shall be deemed to have terminated by reason of retirement under circumstances
that have the most favorable result for Executive thereunder for all purposes of
such Plans.

     (c) For purposes of all Incentive Plans and Retirement Plans, Executive
shall be given service credit for all purposes for, and shall be deemed to be an
employee of Employer during, the Severance Period, notwithstanding the fact that
he is not an

4



--------------------------------------------------------------------------------



 



employee of Employer during the Severance Period. For purposes of the Newell
Rubbermaid Supplemental Executive Retirement Plan and the Newell Rubbermaid Inc.
2002 Deferred Compensation Plan, as applicable, Executive shall be deemed to
have met the age and service requirements for purposes of entitlement to his
fully vested accrued benefit thereunder (i.e., age 60 and 15 years of Credited
Service, as defined therein); provided that his actual age and service
(including the service described in the preceding sentence) shall apply for
purposes of determining the amount and commencement of such benefits.
Notwithstanding the foregoing, if the terms of any of such Incentive Plans or
Retirement Plans do not permit such credit or deemed employee treatment,
Employer shall make payments and distributions to Executive outside of the Plans
in amounts substantially equivalent to the payments and distributions Executive
would have received pursuant to the terms of the Plans and attributable to such
credit or deemed employee treatment, had such credit or deemed employee
treatment been permitted pursuant to the terms of the Plans. Executive shall not
receive any amount under an Incentive Plan pursuant to this subsection (c) to
the extent that such amount is included within Executive’s Bonus payable
pursuant to subsection (a) above.

     (d) If upon the date of termination of Executive’s employment, Executive
holds any awards with respect to securities of Employer, (i) all such awards
that are options shall immediately become exercisable upon such date and shall
be exercisable thereafter until the earlier of the third anniversary of
Executive’s termination of employment or the expiration of the term of the
options; (ii) all restrictions on any awards of restricted securities shall
terminate or lapse; and (iii) all performance goals applicable to any
performance-based awards shall be deemed satisfied at the highest level. To the
extent any of the foregoing is not permissible under the terms of any plan
pursuant to which the awards were granted, Employer shall pay to Executive, in a
lump sum within 30 days after termination of Executive’s employment, an amount
as follows: (x) to the extent the acceleration of the exercise of such options
is not permissible, an amount equal to the excess, if any, of the aggregate fair
market value of all securities of Employer subject to such options, determined
on the date of termination of employment, over the aggregate option exercise
price of such securities; (y) to the extent the termination or lapse of
restrictions on restricted securities is not permissible, an amount equal to the
aggregate fair market value of the securities subject to the restrictions
(determined without regard to such restrictions); and (z) to the extent
performance awards are limited, an amount equal to the aggregate fair market
value of the additional securities that were not awarded. Executive shall
surrender all outstanding awards for which payment pursuant to the preceding
sentence is made.

     (e) During the Severance Period, Executive and his spouse and eligible
dependents shall continue to be covered by all Welfare Plans in which he or his
spouse or eligible dependents were participating immediately prior to the date
of his termination of employment, as if he continued to be an active employee of
Employer, and Employer shall continue to pay the costs of such coverage under
such Welfare Plans on the same basis as is applicable to active employees
covered thereunder; provided that, if participation in any one or more of such
Welfare Plans is not possible under the terms thereof, Employer shall provide
substantially identical benefits or, at Executive’s election, reimburse
Executive for his cost of obtaining comparable coverage from a third-

5



--------------------------------------------------------------------------------



 



party insurer. Such coverage shall cease if and when Executive obtains
employment with another employer during the Severance Period and becomes
eligible for coverage under any substantially similar plans provided by his new
employer. If at the end of the Severance Period, Executive or his spouse or
eligible dependents are covered under any Welfare Plan that is a group health
plan as defined in Title I, Part 6 of the Employee Retirement Income Security
Act of 1974 (“COBRA”), the last day of the Severance Period shall be considered
a “qualifying event” as such term is defined in COBRA, Executive and his spouse
and eligible dependents shall be eligible for continued benefits pursuant to
COBRA, and Executive shall be responsible for paying the full cost of such
coverage.

     (f) During the Severance Period, Employer shall reimburse Executive for the
expenses of an automobile in accordance with the arrangement, if any, in effect
at the time of the termination of Executive’s employment. Such reimbursement
shall cease if and when Executive obtains employment with another employer
during the Severance Period and receives such reimbursement from his new
employer.

     (g) Executive shall be entitled to payment for any accrued but unused
vacation in accordance with Employer’s policy in effect at Executive’s
termination of employment. Executive shall not be entitled to receive any
payments or other compensation attributable to vacation he would have earned had
his employment continued during the Severance Period, and Executive waives any
right to receive such compensation.

     (h) Employer shall, at Employer’s expense, provide Executive with six
months of executive outplacement services with a professional outplacement firm
selected by Employer.

     (i) Executive shall not be entitled to reimbursement for fringe benefits
during the Severance Period, such as dues and expenses related to club
memberships, automobile telephones, expenses for professional services and other
similar perquisites.

     5. Setoff. No payments or benefits payable to or with respect to Executive
pursuant to this Agreement shall be reduced by any amount Executive or his
spouse may earn or receive from employment with another employer or from any
other source, except as expressly provided in subsections 4(e) and 4(f).

     6. Death. If Executive dies during the Severance Period, all amounts
payable hereunder to Executive shall, to the extent not paid, be paid to his
surviving spouse or his designated beneficiary, or if none, then to his estate.
Executive’s surviving spouse and eligible dependents shall continue to be
covered under all applicable Welfare Plans during the remainder of the Severance
Period. On the death of the surviving spouse and eligible dependants, no further
Welfare Plan coverage shall be provided (other than any coverage required
pursuant to COBRA), and no further benefits shall be paid, except for benefits
accrued under any Incentive Plans and Retirement Plans to the date of
Executive’s termination of employment, to the extent such benefits continue
following Executive’s death pursuant to the term of such Plans.

6



--------------------------------------------------------------------------------



 



7. Excise Tax Gross-Up Payment.

     (a) In the event that it is determined that any payment to or for the
benefit of Executive under the terms of this Agreement, or under any other
agreement, plan or arrangement with Employer, would be subject to any excise tax
imposed pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended, or any comparable provision of state or local law (an “Excise Tax”),
Employer agrees that it shall promptly pay to Executive, in addition to any
other payments required to be made pursuant to this Agreement, an additional
cash amount (a “Gross-Up Payment”) equal to the sum of (i) the amount of such
Excise Tax plus (ii) all Attributable Taxes and Penalties. For purposes of this
Agreement, “Attributable Taxes and Penalties” means all taxes, interest and
penalties, including, without limitation, any federal, state and local income
taxes and any Excise Taxes, which become payable by Executive as a result of the
receipt of the Gross-Up Payment or the assessment of any Excise Tax against
Executive. It is intended that under this provision Employer shall indemnify
Executive in such a manner that Executive shall not suffer any loss or expense
by reason of the assessment of any Excise Tax or the reimbursement of Executive
for payment of any such Excise Tax.

     (b) In determining the amount of any Gross-Up Payment payable pursuant to
subsection (a) above, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local taxes at the
highest marginal rates of taxation for such year in the state and locality of
Executive’s residence. For such purposes, federal income taxes shall be
determined net of the maximum reduction in such federal income taxes that could
be obtained from the deduction of such state and local taxes.

     (c) Within 30 days after Executive’s termination of employment, a
nationally recognized accounting firm selected by Employer shall make a
determination as to whether any Excise Tax should be reported and paid by
Executive, and if applicable, the amount of such Excise Tax and the related
Gross-Up Payment. Within 30 days after such determination, Employer shall pay
the amount of such Gross-Up Payment to Executive, and Executive shall report and
pay such Excise Tax. Employer shall be responsible for all fees and expenses
connected with the determinations by the accounting firm pursuant to this
Section 7.

     (d) In the event that Executive is at any time required to pay any Excise
Tax (or any related interest or penalties) in addition to any amount determined
pursuant to subsection (c), Employer shall pay Executive a Gross-Up Payment
determined with respect to such additional Excise Tax (and any such additional
interest and penalties). In the event that Executive receives any refund of any
Excise Tax with respect to which Executive has previously received a Gross-Up
Payment hereunder, Executive shall promptly pay to Employer the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).

     (e) Executive agrees to notify Employer in the event of any audit or other
proceeding by the IRS or any taxing authority in which the IRS or other taxing
authority

7



--------------------------------------------------------------------------------



 



asserts that any Excise Tax should be assessed against Executive and to
cooperate with Employer in contesting any such proposed assessment with respect
to such Excise Tax (a “Proposed Assessment”). Executive agrees not to settle any
Proposed Assessment without the consent of Employer. If Employer does not settle
the Proposed Assessment, or does not consent to allow Executive to settle the
Proposed Assessment, within 30 days following such demand therefor, Employer
shall indemnify and hold harmless Executive (i) with respect to any additional
interest and/or penalties that Executive is required to pay by reason of the
delay in finally resolving Executive’s tax liability and (ii) with respect to
any taxes, interest and penalties that Executive is required to pay by reason of
any indemnification payment under this subsection (e).

     8. Restrictive Covenants. During the Term of this Agreement, Executive
shall not be associated, directly or indirectly, as an employee, proprietor,
stockholder, partner, agent, representative, officer, or otherwise, with the
operation of any business that is competitive with any line of business of
Employer or any Affiliate for which Executive has provided substantial services
without the prior written consent of Employer, which shall not unreasonably be
withheld, except that Executive’s ownership (or that of his wife and children)
of publicly-traded securities of any such business having a cost of not more
than $250,000 shall not be considered a violation of this Section. For purposes
of the preceding sentence, Executive shall be considered as the “stockholder” of
any equity securities owned by his spouse and all relatives and children
residing in Executive’s principal residence.

     9. No Solicitation of Representatives and Employees. Executive agrees that
he shall not, during the Term of this Agreement, directly or indirectly, in his
individual capacity or otherwise, induce, cause, persuade, or attempt to do any
of the foregoing in order to cause, any representative, agent or employee of
Employer or any Affiliate to terminate such person’s employment relationship
with Employer or any Affiliate, or to violate the terms of any agreement between
said representative, agent or employee and Employer or any Affiliate.

     10. Confidentiality. Executive acknowledges that preservation of a
continuing business relationship between Employer or its Affiliates and their
respective customers, representatives, and employees is of critical importance
to the continued business success of Employer and that it is the active policy
of Employer and its Affiliates to guard as confidential the identity of its
customers, trade secrets, pricing policies, business affairs, representatives
and employees. In view of the foregoing, Executive agrees that he shall not,
during the Term of this Agreement and thereafter, without the prior written
consent of Employer (which consent shall not be withheld unreasonably), disclose
to any person or entity any information concerning the business of, or any
customer, representative, agent or employee of, Employer or its Affiliates which
was obtained by Executive in the course of his employment by Employer. This
section shall not be applicable if and to the extent Executive is required to
testify in a legislative, judicial or regulatory proceeding pursuant to an order
of Congress, any state or local legislature, a judge, or an administrative law
judge.

     11. Executive Assignment. No interest of Executive or his spouse or any
other beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment

8



--------------------------------------------------------------------------------



 



or distribution be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against, Executive or his spouse or
other beneficiary, by operation of law or otherwise, other than pursuant to the
terms of a qualified domestic relations order to which Executive is a party.

12. Funding.

     (a) Prior to a Change in Control, all rights of Executive and his spouse or
other beneficiary under this Agreement shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of Employer for payment of any amounts due hereunder. Neither Executive
nor his spouse or other beneficiary shall have any interest in or rights against
any specific assets of Employer, and Executive and his spouse or other
beneficiary shall have only the rights of a general unsecured creditor of
Employer.

     (b) No later than five days following a Change in Control, Employer shall
establish an irrevocable grantor trust, substantially in the form of the model
trust agreement set forth in Internal Revenue Service Revenue Procedure 96-24,
or any subsequent Revenue Procedure, and shall make a contribution to the trust
in an amount equal to the cash payments that would be made to Executive pursuant
to Sections 4 and 7 upon a termination of his employment under circumstances
described in Section 3, such amount to be determined as if Executive’s
termination of employment occurred on the date of the Change in Control. At
six-month intervals commencing from the date of the Change in Control, Employer
shall recalculate the amount necessary to fully fund the above-described
benefits and, if the amount exceeds the fair market value of the assets then
held in the trust, Employer shall promptly deposit an amount equal to such
excess. Employer shall not terminate the trust until the Term of the Agreement
has ended and all cash payments described in Section 4 to which Executive is
entitled have been made to Executive. Employer shall provide Executive with
written confirmation of the establishment of the trust and the deposit of the
required amount on his behalf, including a written accounting of the calculation
of such amounts. Employer’s failure to establish a trust and provide such
written notice shall constitute a material breach of this Agreement.

     13. Legal Expenses. Employer shall pay Executive’s out-of-pocket expenses,
including attorney’s fees, incurred by Executive in connection with any action
taken to enforce this Agreement or construe or determine the validity of this
Agreement or otherwise in connection herewith, including any claim or legal
action or proceeding, whether brought by Executive or Employer or another party,
and whether or not Executive is successful with respect to such action taken.

     14. Waiver. No waiver by any party at any time of any breach by any other
party of, or compliance with, any condition or provision of this Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

     15. Applicable Law. This Agreement shall be construed and interpreted
pursuant to the laws of Illinois.

9



--------------------------------------------------------------------------------



 



     16. Entire Agreement. This Agreement contains the entire Agreement between
Employer and Executive and supersedes any and all previous agreements, written
or oral, between the parties relating to severance benefits in the event of a
Change in Control, including any previous Employment Security Agreement between
Executive and Employer. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by Employer and Executive.

     17. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer. Executive
is employed at will and Employer may terminate his employment at any time, with
or without cause.

     18. Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.

     19. Employment with an Affiliate. If Executive is employed by Employer and
an Affiliate, or solely by an Affiliate, on the date of termination of
employment of Executive under circumstances described in Section 3, then (a)
employment or termination of employment as used in this Agreement shall mean
employment or termination of employment of Executive with Employer and such
Affiliate, or with such Affiliate, as applicable, and related references to
Employer shall also include Affiliate, as applicable, and (b) the obligations of
Employer hereunder shall be satisfied by Employer and/or such Affiliate as
Employer, in its discretion, shall determine; provided that Employer shall
remain liable for such obligations to the extent not satisfied by such
Affiliate.

     20. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives and
successors. Any reference in this Agreement to Employer shall be deemed a
reference to any successor (whether direct or indirect, by purchase of stock or
assets, merger or consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer; provided that Executive’s employment by a
successor Employer shall not be deemed a termination of Executive’s employment
with Employer.

     21. Non-exclusivity. Except with respect to agreements regarding severance
payments described in Section 16, the provisions of this Agreement shall not
reduce any amounts otherwise payable, or in any way diminish Executive’s
existing rights, or rights which would accrue solely as a result of the passage
of time, under any other employment agreement or other contract, plan or
arrangement with Employer or an Affiliate.

     22. Notice. Notices required under this Agreement shall be in writing and
sent by registered mail, return receipt requested, to the following addresses or
to such other address as the party being notified may have previously furnished
to the others by written notice.

     
If to Employer:
  Newell Rubbermaid Inc.

  10B Glenlake Parkway, Suite 600

  Atlanta, Georgia 30328
 
   

  Attention: General Counsel

10



--------------------------------------------------------------------------------



 



     
If to Executive:
 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

     23. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Employment Security Agreement
as of the day and year written above.

                  NEWELL RUBBERMAID INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

     

  Title:        

     

--------------------------------------------------------------------------------

     
 
               

--------------------------------------------------------------------------------

 

      EXECUTIVE    

12